DETAILED ACTION
Status of Claims
The amendment filed 07/13/2022 has been entered. Claims 1-22 and 25 remain pending.
The previous 35 USC 112 rejections of claims 17 and 25 are withdrawn.
Applicant’s arguments, see Remarks, with respect to claims 1-22 and 25 have been fully considered and are persuasive.

Allowable Subject Matter
 Claims 1-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over the prior art cited to Shin (US 2016/0043390 and US 2017/0104210). LiPAA does show improved performance. However, in response, why then were PVdF and CMC/SBR binders originally claimed being inferior to LiPAA, which shows “dramatically improved cycle performance”? Nonetheless, the claims as amended are viewed as novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723